EXHIBIT32.1 RULE 13a - 14(b)CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Pursuant to 18 U.S.C. Section1350, the undersigned officers of Source Interlink Companies,Inc. (the “Corporation”) hereby certify that the Corporation’s Annual Report on Form10-K for the year ended January 31, 2008 (the “Report”) fully complies with the requirements of Sections 13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: April 15, 2008 /s/ MICHAEL R. DUCKWORTH Name: Michael R. Duckworth Title: Chairman of the Board of Directors /s/ MARC FIERMAN Name: Marc Fierman Title: Chief Financial Officer
